                 Case 3:19-cv-05605-RJB Document 58 Filed 01/25/21 Page 1 of 1




1

2

3

4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    BRIAN JUDAH MICHALEK ,
                                                            Case No. 3:19-cv-05605-RJB-TLF
7                              Plaintiff,
           v.                                               ORDER DISMISSING PLAINTIFF’S
8                                                           COMPLAINT
     JOE NOLE , ET AL.,
9
                               Defendants.
10

11         The Court, having reviewed the Report and Recommendation of Judge Theresa

12   L. Fricke, United States Magistrate Judge, objections to the report and

13   recommendation, if any, and the remaining record, does hereby find and ORDER:

14
           (1)      the Court adopts the Report and Recommendation (Dkt. 56);
15
           (2)      this matter is dismissed without prejudice for failure to prosecute pursuant
16                  to Local Rules, W.D. Wash. LCR 41(b)(2);

17         (3)      the Clerk shall enter judgment and close this case; and

18         (4)      Plaintiff’s in forma pauperis status is terminated in the event of any appeal.

19         Dated this 25th day of January, 2021.

20

21                                          A
                                            ROBERT J. BRYAN
22                                          United States District Judge
23

24

25

     ORDER DISMISSING PLAINTIFF’S COMPLAINT - 1
